Mr. Chief Justice Sharkey
delivered the opinion of the court.
A motion is made to dismiss this case; 1st, because there is no writ of error; 2d, because there should be two parties plaintiffs in error, and but one party, to wit, Stephens, is appellant; 3d because there is no appeal bond, legally executed, filed in the case; and 4th, because there is no citation returned.
The cause must be dismissed unless it is made to appear, that a writ of error issued, and in that case if it be mislaid, the parties can take an alias.
*76It is not true in point of fact that but one party has appealed. The citation is in the name of both. ,
An appeal bond, or rather a writ of error bond, is only necessary when it is to operate as a supersedeas. In this case, the judgment is against the plaintiffs in execution, and there is nothing to supersede.
There is a citation directed to the sheriff of Washington county, which is returned by the sheriff, “ executed.” This is sufficient.